Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Jonathan M. Kopcsik JKopcsik@stradley.com October 9, 2014 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Academy Funds Trust (the “Registrant”) File Nos. 811-22135 and 333-146827 Ladies and Gentlemen: Pursuant to Rule 485(a) under the Securities Act of 1933, as amended (“1933 Act”), submitted electronically for filing via EDGAR, enclosed please find Post-Effective Amendment Nos. 16/17 to the Registration Statement on Form N-1A of Academy Funds Trust (the “Trust”).This Amendment is being filed in order to register the Innovator IBD® 50 Fund, a new series of the Trust. If you have any questions or comments regarding this filing, please call me at (215) 564-8099. Sincerely yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik, Esq. cc:David J. Jacovini Academy Funds Trust Philadelphia, PAl Malvern, PA l New York, NY l Harrisburg, PA l Wilmington, DE l lCherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
